Title: From John Adams to Me., Citizens of Cecil County, 18 May 1798
From: Adams, John
To: Cecil County, Me., Citizens of


To the Citizens of Bohemia Mannor and Sassafras Neck in Cecil County, in the State of Maryland
Gentlemen
Philadelphia May 18. 1798


I thank you for this Address. It would be unaccountable, indeed if any Portion of a People who acknowledge their participation in the Advantages resulting from well Secured Freedom, could be indifferent to the manifold Injuries, which, in violation of a Solemn Treaty and the Law of Nations, are daily inflicted on our fellow Citizens; or view with Apathy, the reiterated Indignities and outrages offered to the Government of their Choice.
The Importance of Commerce is for obviously important to the Interest of the Tillers Cultivaters of the Earth, is so obvious, that at least as much Zeal has appeared for its Protection in the Landed Interest as the monied Interest, in Farmers as in Merchants, in Country Citizens as in Navigators.
If the Interests of the People and of the Government are not as intimately blended as those of Agriculture and Commerce, in an elective Government, in what other form can they be more so? Will those who attempt to seperate the one from the other pretend, that in hereditary Government they are more so? or in under military Conquerers?
I believe with you that very few will be found So unworthy of the Blessings they enjoy, as to espouse the unjust and arrogant Pretentions of a foreign nation. Yet we have found that a few mercenary Venal and corrupt  Presses and a few unprincipled Mercenaries have been able to raise loud Clamours, produce much discontent and threaten Serious Calamities
The Expressions of your Satisfaction and Confidence, as well as the Promise of your willing Aid in Support of Such measures as may be adopted in the present unhappy Situation of our public Concerns are very Agreable.
In return For your kind Wishes for the Prolongation of my Life, I return you mine for every Blessing on you and your Posterity

John Adams